Citation Nr: 0921226	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to right eye retinal surgery 
(scleral buckle with cryotherapy and external drainage).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service, reportedly from May 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in July 2008, 
when it was remanded to provide the Veteran with a 
rescheduled opportunity to testify before a Board hearing.  
At the Veteran's request, a hearing was subsequently 
scheduled for March 2009, but in February 2009 the Veteran 
expressly requested to cancel his request for a hearing in a 
signed written statement.


FINDING OF FACT

The Veteran does not have additional right eye disability as 
the result of VA hospital/medical care or treatment, nor is 
the proximate cause of any additional right eye disability 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or due to an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to right eye retinal surgery (scleral buckle with 
cryotherapy and external drainage), have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet.App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet.App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letter dated August 
2006.  The Board notes that this notice was provided prior to 
the most recent RO-level readjudication of this case and the 
issuance of the November 2008 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet.App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet.App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  However, the Board notes that a March 2006 letter 
did separately notify the appellant of the laws regarding 
degrees of disability or effective dates.  This notice was 
provided prior to the most recent readjudication of this 
claim at the RO level in connection with the issuance of the 
November 2008 supplemental statement of the case.

VA has obtained medical records, assisted the appellant in 
obtaining evidence, obtained an expert's opinion based upon 
examination of the medical evidence pertinent to this issue, 
and afforded the appellant the opportunity to give testimony 
before the Board (the Veteran then asked to cancel his 
rescheduled hearing).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to right eye retinal surgery (scleral buckle with 
cryotherapy and external drainage) which occurred during 
treatment at a VA medical facility in January 1999.  
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The RO received the current claim in November 2005.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed.Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he suffers from additional 
disability due to right eye retinal surgery (scleral buckle 
with cryotherapy and external drainage) which took place at a 
VA medical facility in Salt Lake City, Utah, in January 1999.  
Most recently in February 2009, the Veteran articulated his 
essential contentions that "before the operation on my right 
eye at Salt Lake, both eyes had 20/20 vision....  After the 
operation, subsequent eye exams at Ft. Harrison show almost 
no macular vision."

There is no controversy in this case as to the fact that the 
Veteran currently has a substantial deficit of visual acuity 
in his right eye.  The Board notes, however, that the medical 
reports from January 1999 associated with the right eye 
surgery in question in this case, clearly indicate that the 
Veteran "presented with decreased visual acuity over a 
several-day period in the right eye.  The patient had best 
corrected vision of hand motions in the right eye."  At that 
time, prior to any surgery, the Veteran "was examined and 
found to have a large bolus detachment extending from 5 
o'clock inferiorly through the macula up to 12 o'clock 
superiorly. ... seen to have a small horseshoe tear at 10 
o'clock."  Furthermore, "[r]isk, benefits, and alternatives 
of surgery were discussed with the patient and informed 
signed consent obtained."  The Board must observe that it is 
most reasonable, as presented in the contemporaneous medical 
documentation, to understand that the Veteran underwent eye 
surgery to attempt to treat the significant right eye 
pathology which had then recently manifested.  The evidence 
does not support the Veteran's contention that his right eye 
vision was '20/20' immediately prior to the pertinent VA 
treatment at issue in this case.

To address the essential medical questions in this case, the 
claims file was forwarded to an appropriate ophthalmology 
expert for review and presentation of medical conclusions.  
The resulting November 2008 VA examination report concludes 
that "the right eye disability, consisting of severe visual 
loss and/or diplopia, is not caused by or a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on the part of VA in 
providing medical care for the veteran's right eye 
condition."  Furthermore, "[t]he additional right eye 
disability is not the result of an event that was not 
reasonably foreseeable by VA in providing medical care and 
treatment [for] the right eye."

The examiner explains a highly persuasive rationale for this 
conclusion.  The examiner notes, from review of the medical 
documentation, that the Veteran originally "suffered a 
retinal detachment, right eye which involved detachment of 
the macula.  The preoperative vision in the right eye was 
hand motion."  Following the operative treatment, vision 
"has not improved beyond count fingers at five feet since, 
which is consistent with the fact that 'macula  off' retinal 
detachments, while achieving anatomical success from surgery, 
often do not recover vision."  "This is not related to 
carelessness, negligence, lack of proper skill, error in 
judgement [sic] or similar instance of fault on the part of 
the VA in providing medical care for the veteran' right 
eye."  The examiner explains that "[i]nstead, the fact is 
that the prognosis for recovery of good central vision in a 
patient presenting preoperatively with a 'macula off' retinal 
detachment is poor."  The examiner continues to further 
explain that "[i]n addition, the patient has significant 
geographic atrophic macular degeneration ... and this again is 
a cause of visual disability in the right eye not at all 
related to the care received by the VA or any other eye 
provider."

The November 2008 VA examination report is informed by the 
authoring expert's review of the claims file, including the 
pertinent January 1999 operation report as well as pertinent 
evidence prior to and following that procedure.  The Board 
has likewise reviewed the entirety of the evidence of record, 
and finds no information inconsistent with the November 2008 
VA examiner's review, nor does the Board find any evidence 
otherwise contradicting the medical conclusions drawn in the 
November 2008 VA examiner's report.

The November 2008 VA examination report presents a competent 
medical analysis with a discussed rationale citing the 
pertinent medical history documented in the claims folder, 
included the documentation of the VA eye operations at issue.  
The November 2008 report clearly determines that additional 
eye disability cannot be clinically attributed to an 
unforeseen event nor any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  This VA examination report weighs 
significantly against the claim on appeal, and the Board 
finds this examination report to be probative and adequate to 
resolve this matter.  In the absence of any competent opinion 
to contradict the probative medical findings of the November 
2008 VA examination report, the preponderance of the 
documented competent evidence of record weighs decisively 
against the claim.

The Board notes that the Veteran, in advancing this claim, 
asserts that he suffers additional disability as the direct 
result of the VA treatment for his right eye.  Although the 
Veteran is competent to report the facts regarding his 
treatment experience and his symptoms, as a lay person he is 
not qualified to offer a medical diagnosis or medical 
etiology of the complex eye pathology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, although the Board 
accepts the Veteran's description of his experienced 
symptomatology, this evidence has no probative value to the 
extent that it directly asserts that the Veteran suffers from 
new disability as the result of treatment in a VA medical 
facility.

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability due to right eye 
retinal surgery (scleral buckle with cryotherapy and external 
drainage) due to treatment at a VA medical facility is not 
warranted.  The medical evidence demonstrates that additional 
disability is not medically attributable to an unforeseen 
event nor carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
There is no contrary competent medical evidence probatively 
showing that the Veteran suffers from additional disability 
due to an unforeseen event or carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part.  Thus, a preponderance of the probative 
evidence is against the Veteran's claim for 38 U.S.C.A. 
§ 1151 compensation.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


